DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16-31 are objected to because of the following informalities:  The limitations, “the first and second electrical circuit parts, should be --the first electrical circuit part and the second electrical circuit part--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first part” in line 13 and "the second part” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21, 22, 24, and 25 are indefinite because the metes and bounds of the claims are unclear.  Claim 16 recites “an electrical device” for a motor vehicle component, but goes on to positively recite in claims 21, 22, 24, and 25 “a portion of the vehicle component,” which renders the scope of the claims unclear.
Claim 31 is indefinite because the metes and bounds of the claim are unclear.  Claim 31 recites “an electrical device” for a motor vehicle component, but goes on to positively recite the vehicle component in lines 9/10 “is mounted on the vehicle component,” which renders the scope of the claim unclear.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 21, and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 1353475).
 	Huang discloses an electrical device for a motor vehicle component (intended use; the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02), comprising: - a first electrical circuit part (6) of the electrical device, - a second electrical circuit part (7) of the electrical device, - an insert (1) at least partially visible by an occupant of the vehicle (see Fig 1), characterized: in that the device comprises a flexible fastening clip (2) in permanent electrical contact with the first (6) and second electrical circuit parts (7), and in that the insert (1) comprises a zone (9) that interfaces with the fastening clip (2), the fastening clip (2) being arranged, when the insert (1) is in a mounted position on the vehicle component (see Fig 1), to compress at least one contact zone of the first (6) and second (7) electrical circuit parts so as to resiliently improve a contact resistance between the fastening clip (2) and at least one of the first part or second part of the electrical circuit (6, 7).
Re claim 17, the interface zone (9) is arranged to deform the fastening clip (2) when the insert (1) is in a mounted position on the vehicle component, so as to improve the contact resistance between the fastening clip (2) and the first and second electrical circuit parts (6, 7).
Re claim 18, the fastening clip (2) comprises a connection zone (12) connected to the second electrical circuit part (7).
Re claim 19, wherein the insert (1) comprises an electrically conductive contact surface (11) which can be touched by the occupant of the vehicle.
Re claim 21, the first or second electrical circuit part (6, 7) is sandwiched between the insert (1) and the fastening clip (2) or between the fastening clip and a portion of the vehicle component.
Re claim 23, the fastening clip (2) comprises an attachment zone (13) arranged in order to retain the insert (1), in the mounted position thereof, on the clip (2) by means of a retaining interface (10) arranged on the insert (1).
Re claim 25, wherein the first or second electrical circuit part (6, 7) is sandwiched between the insert (1) and the fastening clip (2) or between the fastening clip and a portion of the vehicle component, and wherein the retention of the insert on the vehicle component is provided by adhesive or protrusions on the insert which are inserted into cavities formed in the portion of the vehicle component.
Re claim 26, the insert (1) comprises an electrically conductive contact surface (9) which can be touched by the occupant of the vehicle, and wherein the retaining interface (10) is electrically insulating so as to electrically insulate the fastening clip (2) from the contact surface (11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 1353475).
Huang discloses the device as described above but does not disclose device mounted on a motor vehicle.
It is old and well known to provide electrical devices for wiring mounted on a motor vehicle.
Allowable Subject Matter
Claim 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20, 22, 24, 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Some further comments regarding applicant’s remarks are deemed appropriate.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks have been accorded due consideration, however, they are not deemed fully persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656